DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-8 are pending.

Claim Objections
Claims 5-8 objected to because of the following informalities:  there are two “Claim 5” resulting in a misnumbering.  Appropriate correction is required. 
For purposes of examination, the latter claim 5 will be referred as 5’ (“5 prime”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 2, 5’, and 6 rejected under 35 U.S.C. 102(a)(1) as being anticipated over Heinrich (US 3753822 A).
Regarding claim 1, Heinrich teaches a method of fabricating an optical component, the method comprising: 
providing a first optical section having a first mating surface (Claim 1, transparent substrates);
a second optical section having a second mating surface (Claim 1, transparent substrates); and 
a multilayer optical film (Claim 1, multilayer thin film coating reflective at bandwidth of interest); 
disposing the multilayer optical film between (Claim 1), and bonding the multilayer optical film to each of, the first mating surface of the first optical section and the second mating surface of the second optical section (Claim 1, together in a stack); and 
cutting a first portion of the first optical section and a first portion of the multilayer optical film to form a first optical surface (Claim 1, cutting slabs, e.g. Figs. 1-3, depicting the stack and cutting orientations to produce first and second optical surfaces), and cutting a second portion of the second optical section and a second portion, opposite the first portion, of the multilayer optical film to form a second optical surface (Claim 1, cutting slabs, e.g. Figs. 1-3, depicting the stack and cutting orientations to produce first and second optical surfaces).
Regarding claim 2, Heinrich teaches the method of fabricating an optical component of claim 1, and further discloses wherein forming the first optical surface further comprises the step of cutting a first portion of the second optical section, and forming the second optical surface further comprises the step of cutting a second portion of the first optical section (Fig. 1, showing the cuts along the stack, i.e. cuts along the first and second optical sections to form the first and second optical sections or vice versa).
Regarding claim 5’ and 6, Heinrich teaches the method of fabricating an optical component of claim 1, and further discloses wherein the first optical surface comprises a first smooth surface of the Figs. 3, along the interface I’ in the extended notch thus formed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich as applied to claim 1 above, and further in view of Lin (CN 101382659 B).
Regarding claim 3-5, Heinrich teaches the method of fabricating an optical component of claim 1,  and further discloses wherein the step of bonding the multilayer optical film to each of the first mating surface of the first optical section and the second mating surface of the second optical section comprises using a first bonding layer between the first mating surface of the first optical section  and the multilayer optical film (Claim 1, Fig. 1, between each coated substrate 12 an epoxy adhesive 20), and using a second bonding layer between the second mating surface of the second optical section and the multilayer optical film (Claim 1, Fig. 1, between each coated substrate 12 an epoxy adhesive 20).
Heinrich does not explicitly show the adhesive is transmissive.
Lin, in an analogous field of endeavor toward bonding multilayer optical films between transparent optical sections, explicitly shows using a transparent adhesive (¶22-23, Fig. 3, 24 and 28, considered as a clear optical adhesive; cement, cured, and/or solidifying adhesives contemplated) to bond an antireflection film sheet (23) between first and second optical sections (21 and 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the transparent adhesive of Lin in the method of Heinrich to improve light transmissivity through the optical element where desired.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, Heinrich teaches the method of fabricating an optical component of claim 5, but does not explicitly show wherein the second optical surface comprises a third smooth surface of the first optical section, a fourth smooth surface of the second optical section, and a second extended terminus that separates the third smooth surface from the fourth smooth surface.
Regarding claim 8, Heinrich teaches the method of fabricating an optical component of claim 7, wherein the second extended terminus is disposed in a second extended notch on the second optical surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872